                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:19-CV-185-MR-DCK

 KENNY MARTIN,                                             )
                                                           )
                  Plaintiff,                               )
                                                           )
     v.                                                    )      ORDER
                                                           )
 HARRAH’S NC CASINO COMPANY, LLC,                          )
 BROOKS ROBINSON,                                          )
                                                           )
                  Defendants.                              )
                                                           )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of the case.

This matter has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate. In consultation with Judge Reidinger’s chambers, the

undersigned finds that the stay of this case should be lifted.

          On January 21, 2020, this case was stayed pending a decision by the United States Court

of Appeals for the Fourth Circuit in the related action, Humble v. Harrah’s Casino Company, LLC,

1:17-CV-262-MR-DLH, 2018 WL 4664137 (W.D.N.C. Sept. 28, 2018) adopting 2018 WL

4576784 (W.D.N.C. June 1, 2018). On August 3, 2020, the Fourth Circuit issued an Order

remanding the Humble case “to the district court for the limited purpose of allowing the district

court to enter an order approving the parties’ settlement.” (1:17-CV-262-MR, Document No. 87).

On August 24, 2020, Judge Reidinger issued an “Order Approving Settlement” (1:17-CV-262-

MR, Document No. 89).

          Based on the foregoing, it appears that the Humble case has been fully resolved and that it

is now appropriate for the stay of this case to be lifted. Still pending is “Defendants’ Motion To

Dismiss Plaintiff’s First Amended Complaint” (Document No. 5). Due to the passage of time and




          Case 1:19-cv-00185-MR-DCK Document 29 Filed 08/27/20 Page 1 of 2
other developments during the stay of this action, the undersigned finds that counsel should confer

to discuss the possibility of settlement here, and if that effort fails, each side should file a

supplemental brief regarding the pending motion to dismiss.

       IT IS, THEREFORE, ORDERED that the STAY of this matter is LIFTED.

       IT IS FURTHER ORDERED that counsel for the parties in this lawsuit shall confer

regarding settlement, and file either a Notice of Settlement or supplemental briefs of five (5) pages

or less on or before September 18, 2020.




                                    Signed: August 26, 2020




                                                  2
       Case 1:19-cv-00185-MR-DCK Document 29 Filed 08/27/20 Page 2 of 2
